DETAILED ACTION
Response to Amendment
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	This office action is responsive to the Applicant’s amendment filed on 12/15/2021. Claims 1-6, 8-11, and 13 have been amended. Claims 4-20 have been canceled. Claims 21-46 have been added. Claims 1-13 and 21-46 are pending and will be considered for examination.
3.	In light of applicant’s amendments to the claims, the restriction requirement is withdrawn.


Drawings
4.  	The drawings are objected to because detailed features of figure 5 (e.g., text and graphical elements) in a screenshot are unclear and too blurry to be readable. See MPEP 608.02. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several 

Claim Objections
5. 	Claim 2 is objected to because of the following informalities: 	On [line 1] of claim 2, Examiner suggests changing " a a memory coupled to the processor" to -- a memory coupled to the processor --. It is understood as a minor typo however appropriate correction is required.

 		
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on
 sale or otherwise available to the public before the effective filing date of the claimed invention.

6. 	Claims 1-13 and 21-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Walker, Michael (US 2010/0010851 A1).
As in independent Claim 1, Walker teaches a system for estimating space and budgeting requirements for real estate applications (at least pars. 1-2 and 18-20), comprising: 
a processor (fig. 2, par. 29, one or more CPU’s 42); and 
a memory coupled to the processor which is configured to be capable of executing programmed instructions comprising and stored in the memory to (fig. 2, pars. 29-31, a memory stores application program, software, or instruction for execution by the CPU for performing actions/operations): 
provide remote access to a client device over a network so the user can receive real estate space and budgeting estimate in real time through a graphical user interface (figs. 2-3, pars. 28, 31, a system provides remote access to a client device (e.g., workstations or computing systems 24, 26, and 28) over a network so a user can receive information or data related to real estate via a graphical user interface presented on a website as shown in at least fig. 3; further see figs. 13-16 for another example); 
transmit a plurality of test fit parameters for display in the graphical user interface for selection (fig. 3, at least pars.60-62, a plurality of test fit parameters (or options) can be pretend to the graphical user interface for user selection); 
receive, via the graphical user interface, the selected test fit parameters (fig. 3, at least pars.60-62, the user may select the test fit parameters (e.g., area type of a an office, a number of areas, etc.) via the graphical user interface); 
receive, via the graphical user interface, a selection of a property record of a subject property (at least pars. 61, 71, information or data for a selection of a property 
automatically generate a leasing cost estimate and a construction cost estimate based on the selected test fit parameters and the property record (figs. 3, 12, at least pars.  62, 69-70, 100, the system automatically generates a leasing cost of fig. 3 and a construction cost estimate of fig. 12 based on the selected test fit parameters and the property information/data; further see figs. 5-6, pars. 73-76); 
automatically generate a proposed layout of a floor plan based on the selected test fit parameters and the property record (fig. 3, at least pars.60-62, the system provides an image of a floor plan based on the selected test fit parameters and the property information); and 
transmit the generated leasing cost estimate, the generated construction cost estimate, and the generated proposed layout of the floor plan for display in the graphical user interface (at least pars.  62, 69-70, 100, the graphical user interface displays the image with the leasing cost estimate and the construction cost estimate; further see figs. 13-16 for another example).

 	As in Claim 2, Walker teaches all the limitations of Claim 1. Walker further teaches that wherein the proposed layout of the floor plan includes at least one of the following: a two-dimensional computer-assisted drafting (CAD) floor plan, a three-dimensional CAD floor plan, or a three-dimensional animation of a walk-through floor plan (fig. 3, par. 30, the images may be .gif or .jpg file types produced through 

As in Claim 3, Walker teaches all the limitations of Claim 1. Walker further teaches that the test fit parameters define needs for an application of the subject property (figs. 3-7, at least pars.60-62).  

 	As in Claim 4, Walker teaches all the limitations of Claim 3. Walker further teaches the test fit parameters include at least one of the following information: office style, headcount, office sizes, manufacturing style, warehousing style, retail locations, professional office, medical office, and dimensions of workspaces, requirements for common spaces, or office finish level (fig. 3, at least pars.60-62; further see figs. 13-16 for another example).  

	As in Claim 5, Walker teaches all the limitations of Claim 4. Walker does not that the office style determines how densely the subject property is used by the application (see figs. 8-9 and 13, at least pars. 90-93, 109-111, for example, offices in different sizes for a salesperson, an administrative, a vice president, etc.) 

 	As in Claim 6, Walker teaches all the limitations of Claim 4. Walker further teaches that the office styles include at least one of the following: traditional, modern or progressive office styles (fig. 3, par. 60, for example, a typical mid-level manager's office).  

	As in Claim 7, Walker teaches all the limitations of Claim 6. Walker further teaches that the traditional office style includes a first ratio of single-user workspace to common space, the progressive office style includes a second ratio of single-use workspace to common space, and the modern office style includes a third ratio of single-user work space to common space, wherein the first ratio is greater than the second ratio, and the third ratio falls between the first ratio and the second ratio (see figs. 8-9 and 13, at least pars. 90-93, 109-111, for example, offices in different sizes for a salesperson, an administrative, a vice president, etc.) 

 	As in Claim 8, Walker teaches all the limitations of Claim 4. Walker further teaches that the headcount includes at least one of the following: number of workers or number of workspaces (par. 93, 98, 106, a number of people, a number of rooms, employee sizes, etc.).  

 	As in Claim 9, Walker teaches all the limitations of Claim 8. Walker further teaches receiving a total headcount and a minimum number of enclosed offices from the client device (at least pars. 112-122); and  
automatically allocating remaining of the total headcount based on a received selection of the office style (at least pars. 112-122).  

	As in Claim 10, Walker teaches all the limitations of Claim 1. Walker further teaches that the property record defines parameters limiting the application of the subject property (at least pars. 61, 71, 84, 91).
 	As in Claim 11, Walker teaches all the limitations of Claim 1. Walker further teaches that the property record includes parameters on at least one of the following: floors or units on each floor (at least pars. 15, 73, 84, 87).  

 	As in Claim 12, Walker teaches all the limitations of Claim 1. Walker further teaches that the parameters of the property record include space available for lease, gearing ratios, leasing cost per square foot, estimated tax expense per square foot, estimated utilities cost, and a CAD layout of each available unit (see at least figs. 3, 5, 8-9, 12, and pars. 93, 30, 99-100). 

 	As in Claim 13, Walker teaches all the limitations of Claim 1. Walker further teaches that the processor is configured to: 
receive a selection made in the graphical user interface of one of the following (fig. 3, at least pars.60-62): the generated leasing cost estimate, the generated construction cost estimate, or the generated proposed layout of the floor plan, and automatically transmit a detailed version of the selection for display in the graphical user interface (fig. 3, at least pars.60-62).  

 	Claims 21 and 34 are substantially similar to Claim 1 and rejected under the same rationale.

 	Claims 22 and 35 are substantially similar to Claim 2 and rejected under the same rationale.
 	Claims 23 and 36 are substantially similar to Claim 3 and rejected under the same rationale.

 	Claims 24 and 37 are substantially similar to Claim 4 and rejected under the same rationale.

 	Claims 25 and 38 are substantially similar to Claim 5 and rejected under the same rationale.

 	Claims 26 and 39 are substantially similar to Claim 6 and rejected under the same rationale.

 	Claims 27 and 40 are substantially similar to Claim 7 and rejected under the same rationale.

 	Claims 28 and 41 are substantially similar to Claim 8 and rejected under the same rationale.

 	Claims 29 and 42 are substantially similar to Claim 9 and rejected under the same rationale.

  	Claims 30 and 43 are substantially similar to Claim 10 and rejected under the same rationale.
 	Claims 31 and 44 are substantially similar to Claim 11 and rejected under the same rationale.

 	Claims 32 and 45 are substantially similar to Claim 12 and rejected under the same rationale.

 	Claims 33 and 46 are substantially similar to Claim 13 and rejected under the same rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

/RINNA YI/
Primary Examiner, Art Unit 2144